t c memo united_states tax_court estate of hazel f hicks sanders deceased michael w sanders and sallie s williamson co-executors petitioners v commissioner of internal revenue respondent docket no filed date harris h barnes iii for petitioners thomas a friday and john f driscoll for respondent memorandum opinion kroupa judge this matter is before the court on the estate of hazel hicks sanders’ estate’s motion for partial summary_judgment see rule all rule references are to the tax_court rules_of_practice and procedure continued decedent background hazel hicks sanders decedent died on date she was survived by her children michael w sanders and sallie s williamson coexecutors of her estate coexecutors decedent was the widow of the late james m sanders founder of jimmy sanders inc jsi decedent owned big_number shares of jsi common_stock when she died in the late mr sanders founded the company that ultimately became jsi he had decided to form his own farm supply company after having returned from world war ii through hard work and dedication the late mr sanders and his family grew jsi from a fledgling startup into one of the largest agricultural input supply and distribution businesses in the midsouth with locations in eight states including mississippi arkansas louisiana tennessee alabama georgia kentucky and texas continued and all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated decedent resided in mississippi when she died her last will and testament was probated in mississippi michael w sanders resided in mississippi when the petition was filed sallie s williamson resided in alabama when the petition was filed giving program decedent made gifts of jsi stock to her family members each year from through years at issue decedent timely filed form sec_709 united_states gift and generation-skipping_transfer_tax return reporting the gifts for the years at issue gift_tax returns respondent examined the gift_tax returns and in issued deficiency notices for federal gift_tax for of the years at issue gift_tax notices the gift_tax notices were sent to the coexecutors’ last known addresses the estate did not challenge the gift_tax notices estate_tax_return the estate reported the fair_market_value of the jsi shares to be dollar_figure or dollar_figure per share on its form_706 united_states estate and generation skipping transfer_tax return respondent increased the value of the adjusted_taxable_gifts the estate reported on the form_706 by dollar_figure to reflect the determinations in the gift_tax notices the gift_tax returns for and were filed within their respective month extensions respondent did not issue a deficiency_notice for because decedent did not owe additional gift_tax for respondent issued a deficiency_notice for federal estate_tax to the estate the estate filed the petition to challenge respondent’s increasing the value of the adjusted_taxable_gifts the estate reported on the gift_tax returns discussion this matter concerns when the periods of limitation applicable to federal gift_tax assessments begin to run we start with our summary_judgment standard we then turn to the relevant periods of limitation we finish by deciding whether a genuine dispute exists concerning whether the relevant periods of limitation had run before respondent issued the gift_tax notices i summary_judgment we begin with our summary_judgment standard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 we will grant a motion for summary_judgment or partial summary_judgment only if it is shown that there is no genuine dispute as to any material fact and that we may render a decision as a matter of law see rule b 118_tc_226 the moving party bears the burden of proving that there is no genuine dispute as to any material fact and we view all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 ii periods of limitation on assessment we now turn to the relevant periods of limitation for assessing federal gift_tax an individual who in any calendar_year makes any transfer by gift subject_to exceptions not relevant here must file a return for that year with respect to the gift_tax imposed on that transfer sec_6019 a gift_tax_return must be filed on a form_709 sec_25_6019-1 gift_tax regs the commissioner is generally required to assess gift_tax within three years after a form_709 is filed see sec_6501 the period of limitation will commence once a taxpayer discloses a gift on a form_709 or on a statement attached to a form_709 in a manner that is adequate to apprise the secretary of the nature of the gift see sec_6501 before congress enacted sec_2001 through the taxpayer_relief_act_of_1997 pub_l_no sec_506 sec_111 stat pincite the commissioner could redetermine the value of prior taxable_gifts for purposes of federal estate_tax see 94_tc_872 the effect was not to tax the prior gifts but to tax the assets passing in the gross_estate at the highest applicable marginal_rate id pincite now the value of a prior taxable gift will be treated as finally determined if the gift is shown on a form_709 and the commissioner does not contest the value_of_the_gift before the period of limitations on assessment has run sec_2001 the value of a gift will be treated as being shown on a form_709 if the gift is disclosed on form_709 or in a statement attached to form_709 in a manner that is adequate to apprise the secretary of the nature of the gift sec_2001 flush language whether decedent’s giving program had triggered the periods of limitation on assessment therefore depends on whether decedent adequately disclosed the nature of the gifts in the gift_tax returns the secretary has promulgated regulations that describe when such a transfer is adequately disclosed see sec_301_6501_c_-1 proced admin regs we now look to what adequate_disclosure means under the regulations in general a transfer reported on a form_709 or on a statement attached to a form_709 will be considered adequately disclosed if the taxpayer provides among other things a detailed description of the method used to determine the fair_market_value of the property transferred including any financial data for example balance sheets etc with explanations of any adjustments that were used in determining the value of the property id sec_301_6501_c_-1 iii genuine dispute of material fact whether a statement attached to a gift_tax_return adequately discloses a gift is a question of fact cf quick trust v commissioner 54_tc_1336 applying the adequate_disclosure requirement of sec_6501 aff’d per curiam 444_f2d_90 8th cir the estate maintains that the statements decedent attached to the gift_tax returns meet the adequate_disclosure requirements so as to have triggered the running of the periods of limitation on assessment thus the estate argues the gift_tax notices were issued after the relevant periods of limitation on assessment had run for the years at issue respondent points to the statements that the estate attached to the gift_tax returns and argues that they did not adequately disclose the nature of the jsi stock or the basis of the value so reported and therefore did not trigger the running of the periods of limitation on assessment respondent contends jsi owned but did not disclose its ownership of another closely held entity--something the regulations require if that information is relevant and material in determining the value of the jsi stock see sec_301_6501_c_-1 proced admin regs we note that even under the estate’s argument the gift_tax notice relating to appears to have been issued within the relevant period of limitation the estate has failed to show there is no genuine dispute as to whether the statements decedent attached to the gift_tax returns adequately disclosed the nature of the jsi stock or the basis of the value so reported so as to trigger the running of the periods of limitation on assessment accordingly we will deny the estate’s motion for partial summary_judgment see rule b elec arts inc v commissioner t c pincite iv conclusion we will deny the estate’s motion for partial summary_judgment and we will schedule a trial in due course to determine the material facts in dispute to reflect the foregoing an appropriate order will be issued
